Title: 30th.
From: Adams, John Quincy
To: 


       The Society met, this morning at Packard’s Chamber agreeable to their Resolution. Mr. Paine presided. Chandler and Cushman were received. Beale and Harris were at length admitted; and it was resolved that they should be received, the morning of the anniversary, which will be next Tuesday. But all attempts to admit two others that were proposed were found useless. It is a misfortune, that small and trifling prejudices, should be the means of excluding worthy young men from a Society, which might be of Service to their Reputation. But of two evils the smallest should always be preferred, and the Consequences would undoubtedly be more dangerous, if every member of the Society had not the privilege of excluding any other Person.
       We had no recitation this afternoon; Bridge was at my Chamber in the Evening. We had this afternoon from Mr. Williams, one of the best Lectures, that I ever heard him deliver: it was upon the importance of the mathematical Sciences. His Style was nervous, but too negligent. Such a Sentence as this, “There is something in the Nature of Truth, which naturally is Pleasing to us,” ought not to proceed from the Pen of a Professor at any University.
       We had likewise a Lecture in the morning from Dr. Wigglesworth.
      